     Case 2:21-cv-00089-JAM-CKD Document 12 Filed 03/31/21 Page 1 of 2

     Brandon R. McKelvey (SBN 217002)
 1   Email: brandon@medinamckelvey.com
     Rabindra M. David (SBN 274504)
 2   Email: rabi@medinamckelvey.com
     MEDINA McKELVEY LLP
 3   925 Highland Pointe Drive, Suite 300
     Roseville, California 95678
 4   Telephone: (916) 960-2211
     Facsimile: (916) 742-5488
 5

 6   Attorneys for Defendant
     AMERICAN PACIFIC MORTGAGE
 7   CORPORATION D/B/A PREFERRED RATE

 8

 9                               UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION

12   ARMAN AVEDYAN,                                     CASE NO.: 2:21-cv-00089-JAM-CKD
     individually and on behalf of all others
13   similarly situated,                               DEFENDANT AMERICAN PACIFIC
                                                       MORTGAGE CORPORATION D/B/A
14                  Plaintiff,
                                                       PREFERRED RATE’S AMENDED
            v.
15                                                     CORPORATE DISCLOSURE
     AMERICAN PACIFIC MORTGAGE                         STATEMENT
16   CORPORATION D/B/A PREFERRED
     RATE, a California corporation,                    Action Filed:    January 18, 2021
17
                    Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                                    -1-
                                                DEF’S AMENDED CORPORATE DISCLOSURE STATEMENT
                                                                 CASE NO.: 2:21-CV-00089-JAM-CKD
     Case 2:21-cv-00089-JAM-CKD Document 12 Filed 03/31/21 Page 2 of 2


 1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned certifies that
 2   Defendant American Pacific Mortgage Corporation d/b/a Preferred Rate is owned by APMC
 3   Financial Holding Corp. APMC Financial Holding Corp. is not a publicly-held corporation and no
 4   other publicly-held corporation owns 10% of more of the stock of American Pacific Mortgage
 5   Corporation d/b/a Preferred Rate.
 6
 7   Dated: March 31, 2021                               MEDINA McKELVEY LLP
 8                                                 By:      /s/ Rabindra M. David.  _
 9                                                       RABINDRA M. DAVID
                                                         Attorneys for Defendant
10                                                       AMERICAN PACIFIC MORTGAGE
                                                         CORPORATION D/B/A PREFERRED RATE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
                                               DEF’S AMENDED CORPORATE DISCLOSURE STATEMENT
                                                                CASE NO.: 2:21-CV-00089-JAM-CKD
